DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on February 2, 2021 is acknowledged with appreciation. In response to the requirement for an election of species, Applicant elects formulation (c) of claim 12.
Accordingly, claims 14-17 are presently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-17 are pending. Claims 14-17 are withdrawn. Claims 1-13 are under examination in this office action.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 22, 2020 and February 2, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 1- 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
(a)  Claim 1 recites “Montelukast” and the specification discloses “There are at least two types of LT receptors: cysLT1 and cysLT2. Montelukast (
    PNG
    media_image1.png
    20
    76
    media_image1.png
    Greyscale
, Merk-Frosst), ---” (second paragraph, page 2). If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (See MPEP, 2173.05(u)    Trademarks or Trade Names in a Claim [R-11.2013]). Claims 2-13 depend from claim 1.
(b)  Claim 11 is confusing in the following aspects:  it is not clear whether the claim is directed to a topical formulation comprising all of a), b), c) and d), or whether the claim is directed to one of a), b), c) or d).  Next, regarding b), c) and d), the recitation of "Example of Ingredient" renders the claim indefinite because it is unclear whether the ingredients listed below “Example of Ingredient” are part of the claimed invention, or if the claim includes ingredients that are not exemplified, thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).


	Accordingly, the limitation “wherein montelukast crystals are present in the formulation” has not been further treated on the merits. See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962). Broadest and reasonable interpretations (BRI) is applied.
	
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



9.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trivedi et al, WO 2007/126865 A2.  
	Claim 1 is directed to a topical formulation comprising Montelukast or a pharmaceutically acceptable salt thereof, a gelling agent and water, for the treatment of atopic dermatitis. Claim 2 limits wherein the concentration of Montelukast or its pharmaceutically acceptable salt is between about 0.5% w/w to about 5% w/w (line 2).
	Trivedi et al. teach a topical formulation (Example 5 on page 11) comprising Montelukast sodium, water, and the gelling agent hydroxypropylmethyl cellulose in Example 1 on page 8, wherein the concentration of Montelukast sodium is 1.1% w/w, which is within the scope of “about 0.5% w/w to about 5% w/w” as required by claim 2.  
	Regarding the additional ingredients in the formulation, the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).
	Regarding the recitation of the intended use of the topical formulation at the end of the claim: “for the treatment of atopic dermatitis,” the claim is directed to a topical In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

13.	Claims 1-7, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al., WO 2007/126865 A2 (referred to as Trivedi et al.).
	Claim 1 is directed to a topical formulation comprising Montelukast or a pharmaceutically acceptable salt thereof, a gelling agent and water, and as further recited by claims 2-6:
	(a)	the concentration of Montelukast or its pharmaceutically 					acceptable salt is between about 5% w/w to about 10% w/w (claim 2, line 		3); 
	(b)	the concentration of Montelukast or its pharmaceutically 					acceptable salt is 5% w/w (claim 3);
	(c)	wherein between about 0.5% to about 1% of Montelukast is deposited 			within the skin following topical application (claim 4);  
	(d)	the pH of the formulation is less than 6 (claim 5); 
	(e)	the pH is in the range of 5 to 6 (claim 6).
Claim 7 limits wherein the formulation further comprises a water miscible organic solvent.   Claim 10 limits wherein the formulation comprises a preservative. Claim 13 limits wherein the Montelukast is homogenously suspended (the limitation “wherein montelukast crystals are present" is presently withdrawn, please refer to the above rejection under 35 USC 112(b)).

Trivedi et al. teach a topical formulation comprising Montelukast sodium, water, and the gelling agent hydroxypropylmethyl cellulose at a concentration of 1.1% (see Example on page 8), but do not explicitly disclose a composition wherein the concentration of Montelukast is between about 5% w/w to about 10% w/w, or wherein the pH of the formulation is less than 6, or in the range of 5 to 6.
	However, Trivedi et al teach that the topical formulation contains 0.0001% to 10% of Montelukast, preferably 0.001% to about 5% (weight to weight) of Montelukast, (see paragraph [0015], lines 1-4), which is within the scope of “5%” as required by instant claim 3.  The “about 5% w/w to about 10% w/w” as required by instant claim 2 is reasonably suggested by “0.0001% to 10% of Montelukast” as taught by Trivedi et al, since the concentration of an active ingredient is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal concentration Montelukast in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	Regarding instant claim 4, the “between about 0.5% to about 1%” of Montelukast deposited within the skin following topical application is a consequence of the administration of the formulation of claim 1. The amount of Montelukast deposited yields no more than the predictable outcome which one of ordinary skill would have expected to achieve upon the administration of the formulation of claim 1. It is noted 
Regarding claims 5 and 6, Trivedi et al teach adjusting the pH of the formulation to a value of from 5.5 to about 7.5 in paragraph [0026] on page 6, which encompasses the scope of “less than 6” as required by claim 5, and “the range of 5 to 6,” as required by claim 6.  
	Regarding instant claim 7, Trivedi et al teach several acceptable solvents, e.g. the water miscible organic solvents: “water, water containing physiologically relevant salt (e.g. Sodium or potassium chloride), saturated aliphatic mono and polyvalent alcohols which contain 2-4 carbon atoms (for example ethanol, propanol, 1,2-propylene glycol (glycerine), liquid polyglycols…” (see paragraph [0013]). 
	Regarding instant claim 10, Trivedi et al discuss effective amounts of pharmaceutically acceptable preservatives and stabilizers, e.g. EDTA, (see paragraph [0014] on pages 3-4).  Based on the teachings of Trivedi et al, it would be obvious to one skilled in the art to combine Montelukast with an added water miscible organic solvent and/or a preservative in a topical formulation, particularly when such solvents and preservatives are known and discussed by Trivedi et al.
 	Accordingly, instant claims 2-4, 7 and 10 are also rejected as prima facie obvious.
Regarding instant claim 13, the homogenous suspension of Montelukast Trivedi et al.
teach the formulations of the invention (solutions, suspensions, oily solutions or suspensions, ointments, emulsions, microemulsions, micellar solutions, creams, gels,
Trivedi et al. is a heterogeneous suspension.

14.	Claims 1, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al., WO 2008/105803 A1 (listed on the IDS filed on 01/22/2020).
	Claim 8 limits the topical formulation comprising Montelukast or a pharmaceutically acceptable salt thereof, a gelling agent and water, wherein the formulation further comprises a penetration enhancer. Claim 9 limits wherein the formulation further comprises an antioxidant.  Claims 11 and 12 recite specific topical formulations. Applying the broadest reasonable interpretation, claim 11 is directed to the formulation of claim 1, comprising one of a), b), c), or d); wherein the ingredients recited in b), c) and d) are present, i.e. are not listed as “examples.” 

	Schlesinger et al. teach a topical dosage form comprising a leukotriene receptor antagonist, specifically naming montelukast or a pharmaceutically acceptable salt thereof (see paragraphs [0023]-[0024]), useful in the treatment of a dermatological condition, in particular atopic dermatitis (see paragraph [0029], line 14).  Schlesinger et al discuss additional components including excipients, solvents, permeation enhancers, emulsifiers, antioxidants, chelating agents, paraben preservatives, gelling agents, occlusive ingredients, oils, lubricants and pH adjusters, please see above as well as paragraphs [0031]-[0046]. Schlesinger et al recite a method of treating atopic dermatitis (Claim 15) comprising administering a topical formulation comprising 
	Regarding instant claim 8, Schlesinger et al discuss various permeation enhancers in paragraphs [0031], [0033] to [0037]. 
Regarding instant claim 9, Schlesinger et al discuss the addition of an antioxidant in paragraph [0034], line 8,.  
Regarding instant claims 11 and 12, Schlesinger et al discuss additional components including excipients, solvents, permeation enhancers, emulsifiers, antioxidants, chelating agents, paraben preservatives, gelling agents, occlusive ingredients, oils, lubricants and pH adjusters, please see above as well as paragraphs [0031]-[0046]. Schlesinger et al discuss suitable solvents, e.g. water and alcohols in paragraph [0042].  Schlesinger et al teach paraben preservatives (paragraph [0032], lines 13-16).  Schlesinger et al teach penetration enhancers, e.g. DMSO (see paragraph [0042], line 6.  Schlesinger et al discuss suitable gelling agents in paragraphs [0037]-[0039], e.g. carbopol in line 6 of paragraph [0038] on page 12, and hydroxyethylcellulose in line 3 of paragraph [0039]. Schlesinger et al teach a pH adjusting agent in paragraph [0034] line 4.  Schlesinger et al teach suitable emulsifiers in paragraph [0041].  Schlesinger et al discuss employing a chelating agent, lubricant and antioxidant in paragraph [0033] lines 10-11, paragraph [0034] line 16, paragraph [0035] lines 11-12, paragraph [0036] lines 15-16.
	Regarding the concentration of Montelukast in claim 12, Schlesinger et al teach that the active ingredient is present in an amount of from 1 to 99% by weight/weight of the formulation (see paragraph [0024], line 6). The prior art does not disclose the exact claimed weight values of formulations a), b), c) and d) of claim 12, but does overlap: in prima facie case of obviousness, In re Peterson. 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). In this regard, Schlesinger et al teach that “In one embodiment of the present invention, the oil phase may be comprised of petrolatum and a fatty alcohol such as cetyl or stearyl alcohol. In another embodiment of the present invention, the aqueous phase may exceed the oil phase in volume, and may contain a humectant. In another embodiment of the present invention, the emulsifier in a cream formulation may be a nonionic, anionic, cationic or amphoteric surfactant. For an oil-in-water emulsion, the water phase of the cream may contain between about 20 and about 60% w/w of water, between about 1 and about 15% w/w of at least one emulsifier, up to about 50% w/w of an oil phase, and up to about 1 % w/w of a preservative such as a paraben. The oil phase of the cream may contain up to about 40% w/w of a solvent, up to about 15% w/w of at least one emulsifier, up to about 40% w/w of an oil phase, and up to about 1 % w/w of a preservative such as a paraben” (see paragraph [0032]). The oil phase of the lotion may contain up to about 40% w/w of at least one solvent such as glycerin and cetyl alcohol, up to about 10% w/w of an absorbent base such as petrolatum, up to about 5% w/w of an antioxidant such as isopropyl palmitate, up to about 5% w/w of an oil phase such as dimethicone, and up to about 1 % w/w of a preservative such as a paraben ” (See [0034]). In some embodiments, the topical formulation of the invention comprises a polar aprotic solvent, preferably selected from any one or more of the following: dimethylsulfoxide, dimethylacetamide, dimethylformamide or N-methylpyrrolidone. Dimethylsulfoxide is most preferred. The amount of the solvent in the topical formulation is preferably about 25-90% by weight, more preferably about 50-80% by 
	Regarding the concentrations of the additional recited ingredients in claim 12, normally it is to be expected that a change in concentration would be a patentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular changes claimed produce a new and unexpected result which result is different in kind and not merely in degree from the results of the prior art.  Such ranges are termed "critical" ranges, and the Applicant has the burden of proving such criticality.  However, even if Applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Based on the teachings and recitations of Schlesinger et al, it would be obvious to one skilled in the art to employ Montelukast with the added recited ingredients in a topical formulation useful in the treatment of atopic dermatitis, particularly when all ingredients/elements are known and discussed by Schlesinger et al. One skilled in the art would expect that a topical formulation comprising Montelukast combined with various additional elements that are known in the art and disclosed by Shlesinger et al would yield predictable results, i.e. a topical formulation useful for treating the known dermatological condition atopic dermatitis.

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 

16.	Claims 1-4, 7, 8, 10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,548,837 B1. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a topical formulation comprising Montelukast or a pharmaceutically acceptable salt thereof, a gelling agent and water for the treatment of atopic dermatitis. Instant claim 2 recites the topical formulation of claim 1, wherein the concentration of Montelukast tor its pharmaceutically acceptable salt is between about 0.5 % w/w to about 5 % w/w or between about 5 % w/w to about 10 % w/w. Instant claim 3 recites the topical formulation of claim 1, wherein the concentration of montelukast or a pharmaceutically acceptable salt is 5 %w/w. Instant claim 4 recites recites the topical formulation of claim 1 wherein between about 0.5% to about 1% of Montelukast is deposited within the skin following topical application.  Instant claim 7 recites the topical formulation of claim 1, wherein the formulation further comprises a water miscible organic solvent.  Instant claim 8 recites the topical formulation of claim 1, wherein the formulation further comprises a penetration enhancer. Instant claim 10 recites the topical formulation of claim 1, wherein the claim 13 recites the topical formulation of claim 1, wherein the montelukast is homogenously suspended in the formulation (the limitation “wherein montelukast crystals are present" is presently withdrawn, please refer to the above rejection under 35 USC 112(b)).
	Claim 1 of the prior ‘837 patent recites a method of treating atopic dermatitis, comprising the step of: administering a homogeneous topical formulation comprising Montelukast or a pharmaceutically acceptable salt thereof and at least one gelling agent selected from the group consisting of hyaluronic acid and a salt thereof, a cellulose derivative, a carbomer, and a polymer of acrylic acid, to a patient in need, wherein the concentration of Montelukast is from about 0.5% weight/weight to about 10% weight/weight. Claim 2 recites the method of claim 1, wherein Montelukast is essentially suspended or is solubilized in the formulation. Claim 3 recites the method of claim 1, wherein the concentration of Montelukast or a pharmaceutically acceptable salt is between about 5% w/w to about 10% w/w. Claim 4 recites the method of claim 1, wherein between about 0.5% to about 1% of Montelukast is deposited within the skin following topical application. Claim 5 recites the method of claim 1, wherein the formulation further comprises a water miscible organic solvent.  Claim 6 recites the method of claim 1, wherein the formulation further comprises a penetration enhancer. Claim 7 recites the method of claim 1, wherein the formulation further comprises a preservative. 
	The instant claims simply claim the same topical formulation comprising Montelukast or a pharmaceutically acceptable salt thereof (drafted in terms of its future intended use), that is recited in the method of treatment claims of the ‘837 patent. Nothing unobvious is seen in one of skill in the art preparing the topical formulation 


Claim Objections
17.	Claims 3 and 13 are objected to for minor informalities: the term "Montelukast" is capitalized in all claims except claims 3 and 13. Applicant is advised to be consistent in nomenclature.

Conclusion
18.	In conclusion, claims 1-17 are present in the application.  Claims 14-17 are currently withdrawn from consideration. Claims 1-13 are rejected.  Claims 3 and 13 are objected to.  No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        March 10, 2021

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628